DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 9, and 17-20, in the reply filed on 03/17/2022 is acknowledged.
Claims 8, 10, and 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/17/2022.
In the amendments filed on 03/17/2022, claims 1, 3-11, 13-16, and 18-20 are pending. Claims 1 and 5 are amended. Claims 2, 12, and 17 are canceled. Claims 8, 10-11, and 13-16 are withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 3-7, 9, and 18-20 are objected to because of the following informalities:  Claim 1 recites “wherein and” in line 6, which is grammatically incorrect. The Office suggests that Applicant delete “and”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 4,749,743).
Regarding claim 1, Ambrose teaches high solids thermosetting coating compositions comprising epoxy-functional polyurethanes (2:22-24), wherein the epoxy-functional polyurethanes are prepared by reacting isocyanates with hydroxyl groups of polyepoxides (5:1-3), wherein the isocyanates are isocyanate prepolymers and are of low molecular weight and have an isocyanate equivalent weight of 87 to 2000 (5:3-6), wherein the isocyanate prepolymers are prepared by reacting a polyisocyanate, in excess, with a polyol (5:17-20), wherein the polyisocyanate is isophorone diisocyanate, trimethylhexamethylene diisocyanate, dicyclohexylmethane diisocyanate, or toluene diisocyanate (5:6-11; 6:44-49; 8:40-9:41), where in preparing the epoxy-functional polyurethane, the isocyanate and the hydroxy-functional polyepoxide are reacted in an equivalent ratio of one isocyanate group to one or more hydroxyl group (5:21-24), wherein the resultant product comprising the epoxy-functional polyurethane has an epoxy equivalent weight of 200 to 1000 (5:27-30), wherein the polyol that is reacted with the polyisocyanate to prepare the isocyanate prepolymer is optionally a polyester polyol that is derived from hexahydrophthalic anhydride, adipic acid, and neopentyl glycol (6:44-49; 8:40-9:41), where in a working example the polyester polyol has an acid value of 8.5 and a hydroxyl value of 150.5 (9:6-17), which means that Ambrose’s isocyanate prepolymers are diisocyanates and that Ambrose’s polyester polyol is difunctional and is a diol. Since Ambrose’s isocyanate prepolymers have an isocyanate equivalent weight of 87 to 2000 (5:3-6) and are diisocyanates, they must have a molecular weight of 174 to 4000 g/mol, which is based on the calculations 87 * 2 = 174 and 2000 * 2 = 4000. Since Ambrose’s polyester polyol is reacted with Ambrose’s polyisocyanate that is isophorone diisocyanate, trimethylhexamethylene diisocyanate, dicyclohexylmethane diisocyanate, or toluene diisocyanate to prepare Ambrose’s isocyanate prepolymers (5:6-11. 17-20; 6:44-49; 8:40-9:41), since those diisocyanates have molecular weights of 222.3, 210.27, 262.35, and 174.16, respectively, and since Ambrose’s isocyanate prepolymers are diisocyanates and have a molecular weight of 174 to 4000 g/mol, Ambrose’s polyester polyol must have a molecular weight of 3652 g/mol or less, which is based on the calculation 4000 – 174.16 * 2  = 3652. Ambrose’s teachings therefore read on a curable composition comprising a urethane-modified epoxy resin (A) as an essential component of a main material, wherein the urethane-modified epoxy resin (A) is a reaction product of a polyisocyanate compound (a1), a polyol that is optionally a polyester polyol (a2), and a hydroxyl group-containing epoxy resin (a3) as essential reaction raw materials, wherein and the epoxy equivalent of the urethane-modified epoxy resin (A) is 200 to 1000 g / equivalent, and wherein the polyester polyol (a2) is a polyester diol having a number average molecular weight (Mn) of 3,652 or less. Ambrose teaches that the high solids thermosetting coating composition further comprises a curing agent that is optionally an anhydride (2:22-26) that is alkyl hexahydrophthalic anhydride (5:57-62), succinic anhydride, methylsuccinic anhydride, dodecenylsuccinic anhydride, octadecenylsuccinic anhydride, phthalic anhydride, tetrahydrophthalic anhydride, methyltetrahydrophthalic anhydride, hexahydrophthalic anhydride, alkylhexahydrophthalic anhydride, tetrachlorophthalic anhydride, endomethylene tetrahydrophthalic anhydride, chlorendic anhydride, itaconic anhydride, citraconic anhydride, or maleic anhydride (6:2-11), which optionally reads on the curable composition further comprising an acid anhydride (B) as an essential component of a curing agent as claimed.
Ambrose does not teach a specific embodiment wherein the polyol is a polyester polyol (a2), wherein the polyester polyol (a2) is a polyester diol having a number average molecular weight (Mn) of 500 to 4,000. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ambrose’s polyester polyol that is derived from hexahydrophthalic anhydride, adipic acid, and neopentyl glycol as Ambrose’s polyol, and to optimize the molecular weight of Ambrose’s polyester polyol to be within 500 to 3652, which would read on wherein the polyol is a polyester polyol (a2), wherein the polyester polyol (a2) is a polyester diol having a number average molecular weight (Mn) of 500 to 3,652 as claimed. One of ordinary skill in the art would have been motivated to do so because Ambrose teaches that the polyol that is reacted with the polyisocyanate to prepare the isocyanate prepolymer is optionally a polyester polyol that is derived from hexahydrophthalic anhydride, adipic acid, and neopentyl glycol (6:44-49; 8:40-9:41), that the isocyanates are isocyanate prepolymers and are of low molecular weight and have an isocyanate equivalent weight of 87 to 2000 (5:3-6), that the isocyanate prepolymers are prepared by reacting the polyisocyanate, in excess, with the polyol (5:17-20), that in a working example the polyester polyol has an acid value of 8.5 and a hydroxyl value of 150.5 (9:6-17), that the polyisocyanate is isophorone diisocyanate, trimethylhexamethylene diisocyanate, dicyclohexylmethane diisocyanate, or toluene diisocyanate (5:6-11; 6:44-49; 8:40-9:41), that for universal coatings, relatively harder block ingredients can be employed (6:29-30), that also, combinations of hard block and soft block epoxy-functional polyurethanes and the curing agents can be employed in order to obtain the required hardness and/or flexibility (6:30-34), that for a universal coating, the polyester polyol can be derived from hexahydrophthalic anhydride, adipic acid, and neopentyl glycol (6:44-49), and that the epoxy-functional polyurethanes are prepared by reacting isocyanates with hydroxyl groups of polyepoxides (5:1-3), which means that Ambrose’s isocyanate prepolymers are diisocyanates, that Ambrose’s polyester polyol is difunctional and is a diol, that Ambrose’s isocyanate prepolymers must have a molecular weight of 174 to 4000 g/mol, that Ambrose’s polyester polyol must have a molecular weight of 3652 g/mol or less, and that Ambrose’s polyester polyol that is derived from hexahydrophthalic anhydride, adipic acid, and neopentyl glycol would have been beneficial for providing hardness and/or flexibility to Ambrose’s epoxy-functional polyurethanes, which means that the molecular weight of Ambrose’s polyester polyol would have affected hardness and/or flexibility of Ambrose’s epoxy-functional polyurethanes, and which means that optimizing the molecular weight of Ambrose’s polyester polyol would have been beneficial for optimizing hardness and/or flexibility of Ambrose’s epoxy-functional polyurethanes.
Ambrose does not teach with sufficient specificity wherein the epoxy equivalent of the urethane-modified epoxy resin (A) is 150 to 300 g / equivalent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the epoxy equivalent weight of Ambrose’s epoxy-functional polyurethane to be from 200 to 300, which would read on wherein the epoxy equivalent of the urethane-modified epoxy resin (A) is 200 to 300 g / equivalent as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the ability of Ambrose’s high solids thermosetting coating compositions to thermoset because Ambrose teaches that the resultant product comprising the epoxy-functional polyurethane has an epoxy equivalent weight of 200 to 1000 and preferably 200 to 800 (5:27-30), that the high solids thermosetting coating compositions comprise the epoxy-functional polyurethanes (2:22-24), and that the coating compositions are thermosetting (1:8-11), which means that the epoxy equivalent of Ambrose’s epoxy-functional polyurethane would have affected the ability of Ambrose’s high solids thermosetting coating compositions to thermoset.
Ambrose does not teach a specific embodiment of the curable composition further comprising an acid anhydride (B) as an essential component of a curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ambrose’s anhydride that is alkyl hexahydrophthalic anhydride, succinic anhydride, methylsuccinic anhydride, dodecenylsuccinic anhydride, octadecenylsuccinic anhydride, phthalic anhydride, tetrahydrophthalic anhydride, methyltetrahydrophthalic anhydride, hexahydrophthalic anhydride, alkylhexahydrophthalic anhydride, tetrachlorophthalic anhydride, endomethylene tetrahydrophthalic anhydride, chlorendic anhydride, itaconic anhydride, citraconic anhydride, or maleic anhydride as Ambrose’s curing agent, which would read on the curable composition further comprising an acid anhydride (B) as an essential component of a curing agent as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining high solids thermosetting coating compositions with similar ability to thermoset and/or similar curability because Ambrose that the high solids thermosetting coating composition further comprises a curing agent that is optionally an anhydride (2:22-26) that is alkyl hexahydrophthalic anhydride (5:57-62), succinic anhydride, methylsuccinic anhydride, dodecenylsuccinic anhydride, octadecenylsuccinic anhydride, phthalic anhydride, tetrahydrophthalic anhydride, methyltetrahydrophthalic anhydride, hexahydrophthalic anhydride, alkylhexahydrophthalic anhydride, tetrachlorophthalic anhydride, endomethylene tetrahydrophthalic anhydride, chlorendic anhydride, itaconic anhydride, citraconic anhydride, or maleic anhydride (6:2-11), and that the coating composition is heated to cure the coating composition (7:15-17). Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 3, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ambrose’s polyester polyol that is derived from hexahydrophthalic anhydride, adipic acid, and neopentyl glycol as Ambrose’s polyol, and to optimize the molecular weight of Ambrose’s polyester polyol to be within 500 to 3652. Therefore, Ambrose renders obvious wherein a linear aliphatic polyol having 5 carbon atoms constitutes 100% by mass of a polyol raw material for the polyester polyol (a2) as claimed.
Regarding claim 4, Ambrose teaches that the polyisocyanate is isophorone diisocyanate, trimethylhexamethylene diisocyanate, dicyclohexylmethane diisocyanate, or toluene diisocyanate (5:6-11; 6:44-49; 8:40-9:41), which have molecular weights of 222.3, 210.27, 262.35, and 174.16, respectively. The molecular weight of an isocyanate group is 42.0167 g/mol, which is based on calculation 14.0067 + 12.011 + 15.999 = 42.0167. Therefore, Ambrose’s teachings read on wherein the polyisocyanate compound (a1) has an isocyanate group content of 38%, 40%, 32%, or 48% by mass as claimed. The % by mass is based on the calculations 42.0167 * 2 / 222.3 * 100% = 38%, 42.0167 * 2 / 210.27 * 100% = 40%, 42.0167 * 2 / 262.35 * 100% = 32%, and 42.0167 * 2 / 174.16 * 100% = 48%.
Regarding claim 5, Ambrose teaches that the high solids thermosetting coating compositions comprise the epoxy-functional polyurethanes (2:22-24) and does not teach that the high solids thermosetting coating compositions further comprise an additional epoxy resin other than the epoxy-functional polyurethanes. Ambrose’s high solids thermosetting coating compositions would not inherently further comprise an additional epoxy resin other than the epoxy-functional polyurethanes. Therefore, Ambrose renders obvious wherein the proportion of the mass of the urethane-modified epoxy resin (A) to the total mass of the urethane-modified epoxy resin (A) and additional epoxy resins other than the urethane-modified epoxy resin (A) contained in the main material is 100% by mass as claimed.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 4,749,743) as applied to claim 1, and further in view of Suzuki (JP 2015-086374 A, cited in IDS, machine translation in English used for citation and made of record on 08/18/2020).
Regarding claim 6, Ambrose renders obvious the curable composition according to claim 1 as explained above. Ambrose teaches that the coating composition optionally further comprises coating additives (6:57-60).
Ambrose does not teach wherein the main material contains an aliphatic epoxy resin, in addition to the urethane-modified epoxy resin (A). However, Suzuki teaches an alicyclic epoxy compound having a cyclohexene oxide group that is present in a curable epoxy resin composition further comprising a urethane-modified epoxy compound [Abstract, 0008-0009] and optionally a curing agent that is an acid anhydride [0069], wherein the curable epoxy resin composition is used as a coating [0119]. Ambrose and Suzuki are analogous art because both references are in the same field of endeavor of a curable composition comprising a urethane-modified epoxy resin and optionally an acid anhydride. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Suzuki’s alicyclic epoxy compound having a cyclohexene oxide group to modify Ambrose’s high solids thermosetting coating compositions, which would read on wherein the main material contains an aliphatic epoxy resin, in addition to the urethane-modified epoxy resin (A) as claimed. One of ordinary skill in the art would have been motivated to do so because Suzuki teaches that the alicyclic epoxy compound having a cyclohexene oxide group is beneficial for being useful in a curable epoxy resin composition further comprising a urethane-modified epoxy compound [Abstract, 0008-0009] and optionally a curing agent that is an acid anhydride [0069], that the alicyclic epoxy compound having a cyclohexene oxide group is beneficial for providing heat resistance [0024], and that the curable epoxy resin composition is used as a coating [0119], which would have been desirable for Ambrose’s high solids thermosetting coating compositions because Ambrose teaches that the coating composition optionally further comprises coating additives (6:57-60), which would have required heat resistance to some extent, and because Suzuki’s alicyclic epoxy compound would have been beneficial for modifying curability of Ambrose’s high solids thermosetting coating compositions, which would have been desirable for Ambrose’s high solids thermosetting coating compositions because Ambrose teaches that the coating composition is heated to cure the coating composition (7:15-17).
Regarding claim 7, Ambrose teaches that the epoxy-functional polyurethane and the curing agent are employed in an amount sufficient to provide an effective cure wherein the cured coating is hard and solvent-resistant (6:12-16), that the coating composition optionally further comprises coating additives (6:57-60), and that the additives can be used in amounts up to about 25 percent by weight based on the total resin weight (6:60-62).
Ambrose does not teach wherein the mass ratio of the urethane-modified epoxy resin (A) and the aliphatic epoxy resin [urethane-modified epoxy resin (A)/aliphatic epoxy resin] is in the range of 30/70 to 100/0. However, Suzuki teaches an alicyclic epoxy compound having a cyclohexene oxide group that is present in a curable epoxy resin composition further comprising a urethane-modified epoxy compound [Abstract, 0008-0009] and optionally a curing agent that is an acid anhydride [0069], wherein the curable epoxy resin composition is used as a coating [0119]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Suzuki’s alicyclic epoxy compound having a cyclohexene oxide group to modify Ambrose’s high solids thermosetting coating compositions, and to optimize the mass ratio of Ambrose’s epoxy-functional polyurethanes to Suzuki’s alicyclic epoxy compound to be from 30/70 to 100/0, which would read on wherein the mass ratio of the urethane-modified epoxy resin (A) and the aliphatic epoxy resin [urethane-modified epoxy resin (A)/aliphatic epoxy resin] is in the range of 30/70 to 100/0 as claimed. One of ordinary skill in the art would have been motivated to do so because Suzuki teaches that the alicyclic epoxy compound having a cyclohexene oxide group is beneficial for being useful in a curable epoxy resin composition further comprising a urethane-modified epoxy compound [Abstract, 0008-0009] and optionally a curing agent that is an acid anhydride [0069], that the alicyclic epoxy compound having a cyclohexene oxide group is beneficial for providing heat resistance [0024], and that the curable epoxy resin composition is used as a coating [0119], which would have been desirable for Ambrose’s high solids thermosetting coating compositions because Ambrose teaches that the coating composition optionally further comprises coating additives (6:57-60), which would have required heat resistance to some extent, and because Suzuki’s alicyclic epoxy compound would have been beneficial for modifying curability of Ambrose’s high solids thermosetting coating compositions, which would have been desirable for Ambrose’s high solids thermosetting coating compositions because Ambrose teaches that the coating composition is heated to cure the coating composition (7:15-17). Also, one of ordinary skill in the art would have been motivated to do so because Suzuki teaches that the alicyclic epoxy compound having a cyclohexene oxide group is beneficial for providing heat resistance [0024], and that the alicyclic epoxy compound having a cyclohexene oxide group is beneficial for being useful in a curable epoxy resin composition further comprising a urethane-modified epoxy compound [Abstract, 0008-0009], and because Ambrose teaches that the epoxy-functional polyurethane and the curing agent are employed in an amount sufficient to provide an effective cure wherein the cured coating is hard and solvent-resistant (6:12-16), that the coating composition optionally further comprises coating additives (6:57-60), and that the additives can be used in amounts up to about 25 percent by weight based on the total resin weight (6:60-62), which means that the mass ratio of Ambrose’s epoxy-functional polyurethanes to Suzuki’s alicyclic epoxy compound would have affected heat resistance and curability of Ambrose’s coating composition, which means that optimizing the mass ratio of Ambrose’s epoxy-functional polyurethanes to Suzuki’s alicyclic epoxy compound would have been beneficial for optimizing heat resistance and curability of Ambrose’s coating composition.

Claims 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 4,749,743) as applied to claim 1, and further in view of Frick et al. (WO 2016/059043 A1, US 2017/0240687 A1 is English language equivalent and is used for citation).
Regarding claims 9 and 18-20, Ambrose renders obvious the curable composition according to claims 1 and 3-5 as explained above. Ambrose teaches that the coating composition optionally further comprises fillers (7:58-61).
Ambrose does not teach a fiber-reinforced composite material comprising the curable composition according to claims 1 and 3-5 and a reinforcing fiber as essential components. However, Frick teaches at least one filler that is glass fibers, polymeric fibers, or carbon fibers and that is present in a one- or two-component epoxy resin composition [0159], wherein he composition further comprises [0125] at least one polymer [0126] and at least one hardener for epoxy resins [0128], wherein the at least one polymer is a reaction product of a polyurethane polymer containing blocked isocyanate groups with at least one epoxy resin [0126], wherein the polyurethane polymer containing block isocyanate groups is an adduct of at least one polyisocyanate and at least one polyester polyol, the isocyanates groups of the adduct being blocked by reaction with at least one aromatic compound which contains at least one hydroxyl group [0039], wherein the at least one hardener is optionally a carboxylic acid anhydride [0144]. Ambrose and Frick are analogous art because both references are in the same field of endeavor of a curable composition comprising a urethane-modified epoxy resin (A) as an essential component of a main material, and optionally an acid anhydride (B) as an essential component of a curing agent, wherein the urethane-modified epoxy resin (A) is a reaction product of a polyisocyanate compound (a1), a polyester polyol (a2), and a hydroxyl group-containing epoxy resin (a3) as essential reaction raw materials. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Frick’s at least one filler that is glass fibers, polymeric fibers, or carbon fibers to modify Ambrose’s coating compositions, which would read on a fiber-reinforced composite material comprising the curable composition according to claims 1 and 3-5 and a reinforcing fiber as essential components as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing reinforcement for Ambrose’s coating compositions because Frick teaches at least one filler that is glass fibers, polymeric fibers, or carbon fibers and that is present in a one- or two-component epoxy resin composition [0159], wherein he composition further comprises [0125] at least one polymer [0126] and at least one hardener for epoxy resins [0128], wherein the at least one polymer is a reaction product of a polyurethane polymer containing blocked isocyanate groups with at least one epoxy resin [0126], wherein the at least one hardener is optionally a carboxylic acid anhydride [0144], and because Ambrose teaches that the coating composition optionally further comprises fillers (7:58-61), that the high solids thermosetting coating compositions comprise epoxy-functional polyurethanes (2:22-24), and that the high solids thermosetting coating composition further comprises a curing agent that is optionally an acid anhydride (2:22-26; 5:57-62; 6:2-11).

Response to Arguments
Applicant’s arguments, see p. 6-7, filed 03/17/2022, with respect to the rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant’s arguments, see p. 7-9, filed 03/17/2022, with respect to the rejection of claim(s) 1, 5, 9, and 20 under 35 U.S.C. 103 as being unpatentable over Ohori et al. (JP 2011-105916 A, cited in IDS, machine translation in English used for citation and made of record on 08/18/2020) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 9-11, filed 03/17/2022, with respect to the rejection of claim(s) 1 and 3-5 under 35 U.S.C. 103 as being unpatentable over Frick et al. (WO 2016/059043 A1, US 2017/0240687 A1 is English language equivalent and is used for citation) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 9-11, filed 03/17/2022, with respect to the rejection of claim(s) 9 and 18-20 under 35 U.S.C. 103 as being unpatentable over Frick et al. (WO 2016/059043 A1, US 2017/0240687 A1 is English language equivalent and is used for citation) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 11-12, filed 03/17/2022, with respect to the rejection of claim(s) 6-7 under 35 U.S.C. 103 as being unpatentable over Ohori et al. (JP 2011-105916 A, cited in IDS, machine translation in English used for citation and made of record on 08/18/2020) in view of Suzuki (JP 2015-086374 A, cited in IDS, machine translation in English used for citation and made of record on 08/18/2020) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 12-14, filed 03/17/2022, with respect to the rejection of claim(s) 6-7 under 35 U.S.C. 103 as being unpatentable over Frick et al. (WO 2016/059043 A1, US 2017/0240687 A1 is English language equivalent and is used for citation) in view of Suzuki (JP 2015-086374 A, cited in IDS, machine translation in English used for citation and made of record on 08/18/2020) have been considered and are responded to by the new grounds of rejection in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767